DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13, 15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topfer (US 2017/0114574 A1).
Regarding claim 1, Topfer teaches a motor vehicle lock for a motor vehicle side door, the motor vehicle lock comprising: a locking mechanism having a catch and at least one pawl (para 001), a release lever (1, 10) which unlocks the locking mechanism, an actuating lever (non-illustrated handle; para. 0031) for actuating the release lever (1, 10), and an inertia unit (9) having an inertia element (9) that prevents, depending on an actuating speed of the actuating lever, the actuating of the release lever (para. 0037), wherein the release lever has a first part (1) and a second part (10) which are coupled together, wherein the inertia unit (9) has a control lever (7) for interacting with the first part of the 
Regarding claim 2, Topfer teaches the motor vehicle lock of claim 1, further comprising a spring-loaded (para. 0035) coupling lever (13) which connects the first part of the release lever (1) to the second part of the release lever (10) in a swiveling manner.  
Regarding claim 3, Topfer teaches the motor vehicle lock of claim 1, further comprising a common axle (2) on which the first part (1) and the second part (10) of the release lever are mounted on.  
Regarding claim 5, Topfer teaches the motor vehicle lock of claim 1, wherein the second part (10) of the release lever can be brought into direct engagement with the pawl (para. 0034).
Regarding claim 6, Topfer teaches the motor vehicle lock of claim 2, wherein the second part (10) of the release lever has a recess (12) for engaging the coupling lever (engages at 14).  
Regarding claim 7, Topfer teaches the motor vehicle lock of claim 2, further comprising a guide lever (lever holding 6) for guiding the coupling lever (13).
Regarding claim 8, Topfer teaches the motor vehicle lock of claim 7, wherein the guide lever (lever holding 6) is mounted on a same axle (2) as the release lever (1, 10)
Regarding claim 9, Topfer teaches the motor vehicle lock of claim 7, wherein the guide lever (lever holding 6) can be actuated (actuates through 7) by the inertia element (9).  
Regarding claim 10, Topfer teaches the motor vehicle lock of claim 8, wherein the guide lever (lever holding 6) can be actuated by a cylindrical extension (22) of the inertia element (9).  
Regarding claim 11, Topfer teaches the motor vehicle lock of claim 2, further comprising a common axle (2) on which the first part (1) and the second part (10) of the release lever are mounted on.
Regarding claim 13, Topfer teaches the motor vehicle lock of claim 2, wherein the second part (10) of the release lever can be brought into direct engagement with the pawl (para. 0034).
 Regarding claim 15, Topfer teaches the motor vehicle lock of claim 9, wherein the inertia element (9) includes a cylindrical extension (22) for actuating the guide lever (lever holding 6).  
  Regarding claim 19, Topfer teaches the motor vehicle lock of claim 1, wherein the first part (1) of the release lever has a control contour (8) and the control lever (7) has a contour (6) that is engageable with the control contour of the first part of the release lever (fig. 3)
Regarding claim 20, Topfer teaches a motor vehicle lock for a motor vehicle side door, the motor vehicle lock comprising: a locking mechanism having a catch and at least one pawl (para 001), a release lever (1, 10) which unlocks the locking mechanism, an actuating lever (non-illustrated handle; para. 0031) for actuating the release lever (1, 10), and an inertia unit (9) having an inertia element (9) that prevents, depending on an actuating speed of the actuating lever, the actuating of the release lever (para. 0037), wherein the release lever has a first part (1) and a second part (10) which are coupled together, a spring-loaded (para. 0035) coupling lever (13) which connects the first part of the release lever (1) to the second part of the release lever (10) in a swiveling manner and a guide lever (lever holding 6) for guiding the coupling lever (13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Topfer (US 2017/0114574 A1) in view of Wahmann (US 2016/0010363 A1).
Regarding claim 12, Topfer teaches the motor vehicle lock of claim 2, wherein the inertia unit (9) has a control lever (7) for interacting with the first part of the release lever, said control lever being mounted in a swiveling manner (mounts at 22) on the inertia element, along with a leaf spring to deflect the inertia element depending on the actuating speed (para. 0037).  However Topfer does not teach the inertia unit further having a leg spring, which couples the inertia element to the control lever, wherein the control lever can deflect the inertia element by the leg spring.  
Wahmann teaches a similar motor vehicle latch wherein an inertia unit (15) includes a leg spring (23) coupling the inertia element to the control lever (21), wherein the control lever can deflect the inertia element by the leg spring.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the connection utilizing the leg spring of Wahmann to deflect the inertia element for the leaf spring used to deflect the inertia element used by Topfer.  The leg spring would be mounted about the axis of rotation and cause deflection in a similar manner as the leaf spring utilized by Topfer.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art and therefore it would have been obvious to substitute one known spring for another.  
	Regarding claim 14, Topfer in view of Wahmann teaches the motor vehicle lock of claim 1, wherein the inertia unit (Topfer’ 9) includes a leg spring (Wahmann’ 23) which couples the inertia element (Topfer’ 9) to the control lever (Topfer’ 7), wherein the control lever can deflect the inertia element by the leg spring depending on the actuating speed (Topfer’ para. 0037).  
Regarding claim 21, Topfer teaches a motor vehicle lock for a motor vehicle side door, the motor vehicle lock comprising: a locking mechanism having a catch and at least one pawl (para 001), a release lever (1, 10) which unlocks the locking mechanism, an actuating lever (non-illustrated handle; 
Topfer does not teach a leg spring, which couples the inertia element to the control lever, wherein the control lever can deflect the inertia element by the leg spring.
 Wahmann teaches a similar motor vehicle latch wherein an inertia unit (15) includes a leg spring (23) coupling the inertia element to the control lever (21), wherein the control lever can deflect the inertia element by the leg spring.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the connection utilizing the leg spring of Wahmann to deflect the inertia element for the leaf spring used to deflect the inertia element used by Topfer.  The leg spring would be mounted about the axis of rotation and cause deflection in a similar manner as the leaf spring utilized by Topfer.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art and therefore it would have been obvious to substitute one known spring for another.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Topfer (US 2007/0114574 A1) in view of Takagi (US 8764077 B2).
Regarding claim 16, Topfer teaches the motor vehicle lock of claim 1, however does not teach wherein the inertia element has a metal base body and a plastic body that encloses at least a portion of the metal base body.  
Takagi teaches a similar vehicle door lock device which utilizes a metal base body and plastic resin levers to provide advantages for strength as well as weight considerations (para. 26).  
.  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Topfer (US 2007/0114574 A1) in view of Takagi (US 8764077 B2) and further in view of Wahmann (US 2016/0010363 A1).
Regarding claim 17, Topfer in view of Takagi teach the motor vehicle lock of claim 16, wherein the inertia unit (Topfer’ 9) includes a control lever (Topfer’ 7). 
The combination of references fails to teach a leg spring having a first spring leg which is held in the plastic body and a second spring leg that engages the control lever.  
Wahmann teaches a similar motor vehicle latch wherein an inertia unit (15) includes a leg spring (23) having a first spring leg (22) in the body of the inertia unit and a second spring leg (23) that engages the control lever (21).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the connection utilizing the leg spring of Wahmann to deflect the inertia element for the leaf spring used to deflect the inertia element used by Topfer.  The leg spring would be mounted about the axis of rotation and cause deflection in a similar manner as the leaf spring utilized by Topfer.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art and therefore it would have been obvious to substitute one known spring for another.  
Regarding claim 18, Topfer in view of Takagi and further in view of Wahmann teach the motor vehicle lock of claim 17, Topfer further teaches wherein the control lever (Topfer’ 7) is spring loaded (loaded by 5) against the body of the inertia element (9) when the motor vehicle lock is in a non-activated positon(fig. 1)
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675